ORDER

PER CURIAM.
AND NOW, this 26th day of November, 2013, the Petition for Allowance of Appeal is GRANTED. This Court remanded the matter to the Commonwealth Court for consideration of constitutional claims raised by Intervenor Allegheny County. See Allegheny County Deputy Sheriffs’ Ass’n v. PLRB, 615 Pa. 126, 41 A.3d 839, 846 n. 8 (2012). Following this directive, the Commonwealth Court agreed with the assertion that extending Act 111 coverage to the deputy sheriffs of Allegheny County would violate the Pennsylvania Constitution, holding that 18 Pa.C.S. § 103 and 53 Pa.C.S. § 2162, to the extent that they designate deputy sheriffs of second-class counties as police officers, do not comport with Article III, Section 32. See Allegheny County Deputy Sheriffs’ Ass’n v. PLRB, 68 A.3d 6, 12 (Pa.Cmwlth.2013).
Before this Court, Allegheny County has joined in the Petition for Allowance of *773Appeal, asserting that it has at no point challenged the constitutionality of the statutes in question. Moreover, the County advocates for a reversal of the Commonwealth Court’s order.
In light of the County’s apparent withdrawal of any claim under Article III, Section 32, the order of the Commonwealth Court is VACATED. The matter is REMANDED to the Commonwealth Court for reversal of the PLRB’s order and remand to that entity for processing of Petitioner’s certification petition.
The Motion for Leave to File Amicus Statement in Support of the Petitioner is DISMISSED as moot.